QUAYLE ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kortschack et al. (U.S. Pre-Grant Publication No. 20200395871) discloses linear or rotary positioning devices such as piezoelectric and electrostrictive stick-slip drives and corresponding positioning methods with electrical signals (control pulse trains) having a flat and a steep edge in the manner of a sawtooth voltage waveform.
Hunt et al. (U.S. Pre-Grant Publication No. 20060158910) discloses modulation signals to electrical circuits and to a system, method and apparatus for controlling converters using input-output linearization and leading-edge modulation.
Krah (U.S. Patent No.8203300) discloses a method of closed-loop controlling for determining a first feedback variable by sampling a control variable and a second feedback variable by averaging the control variable, comparing the first and second feedback variables with a command variable, and setting the control variable on the basis of the comparing result for the control variable to follow a command variable.

Boudaoud et al. (October 9-14, 2016 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), pages 5297-5303) discloses voltage/frequency rate dependent modeling for nano-robotic systems based on piezoelectrc stick-slip actuators,
This application is in condition for allowance except for the following formal matters: 
In the drawing: 
Fig. 3 and Fig. 7 should have label for the step function box as Heaviside.
Fig. 4 should be provided in larger scale to provide clear details.
In the specification:
The title and the abstract should be reviewed and corrected accordingly.
The title of the invention is not descriptive and has a typo error “contol”.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract is not descriptive.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
In the claims:
In line 4 of claim 4, “the integer” should be changed to “an integer”.
In line 3 of claim 5, the period “.” after u.sub.step(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds) should be replaced by a comma “,”

In line 4 of claim 11, “the integer” should be changed to “an integer”.
In line 3 of claim 12, the period “.” after u.sub.step(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds) should be replaced by a comma “,”
In line 4 of claim 12, “the integer” should be changed to “an integer”.
In line 5 of claim 15, “a slip-stick stage actuator” should be changed to “an actuator of a slip-stick stage” to avoid the antecedent problems for claims 16 and 17.
In line 4 of claim 18, “the integer” should be changed to “an integer”.
In line 3 of claim 19, the period “.” after u.sub.step(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds) should be replaced by a comma “,”
In line 4 of claim 19, “the integer” should be changed to “an integer”.

Please see the above discussions in the claims:
4. The system of claim 1, wherein the proportional modulation protocol includes determining the step value according to:
u.sub.stepInt(Ke(t)), 
where K is a constant, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.
5. The system of claim 1, wherein the proportional-integral modulation protocol includes determining the step value according to:
u.sub.step(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds)[[.]], 
where K is a constant, t is time, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.

u.sub.step=Int(Ke(t)), 
where K is a constant, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.
12. The non-transitory computer readable medium of claim 8, wherein the proportional-integral modulation protocol includes determining the step value according to:
u.sub.step(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds)[[.]], 
where K is a constant, t is time, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.
15. A method to control slip-stick stages, the method comprising: 
a) obtaining a frequency, a number of measurement samples, and a voltage; 
b) determining a time period based on the number of measurement samples and the frequency; 
c) sampling a displacement of [[a slip-stick stage actuator]] an actuator of a slip-stick stage during the time period; 
for each sample taken during the time period: 
d) calculating an error value based on the displacement and a reference position; 
e) determining a step value based on the error value and a modulation protocol, wherein the modulation protocol includes one of a proportional modulation protocol or a proportional-integral modulation protocol; 

g) transmitting the control signal to the actuator.
18. The method of claim 15, wherein the proportional modulation protocol includes determining the step value according to:
u.sub.step=Int(Ke(t)), 
where K is a constant, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.
19. The method of claim 15, wherein the proportional-integral modulation protocol includes determining the step value according to:
u.sub.sep(t)=Int(K e(t)+K.sub.I ∫.sub.0.sup.t e(s)ds)[[.]], 
where K is a constant, t is time, e(t) is the error value and Int(s) represent [[the]] an integer value of a real s.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





23 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837